Exhibit 10.8

2018 FORM OF INTERIM PERFORMANCE STOCK UNIT AWARD AGREEMENT

2018-2019

[Name]

Congratulations! On                         , 2018, Leggett & Platt,
Incorporated (the “Company”) granted you a Performance Stock Unit Award (the
“Award”) under the Company’s Flexible Stock Plan (the “Plan”). The Award is
granted subject to the enclosed Terms and Conditions – Performance Stock Unit
Award (2018-2019) (the “Terms and Conditions”).

You have been granted a base award of [                ] Performance Stock
Units. The number of PSUs for your base Award was determined by multiplying your
current annual base salary by your Award multiple (set by Senior Management and
approved by the Compensation Committee), and dividing this amount by the average
closing share price of the Company’s stock for the 10 business days following
the 2017 fourth quarter earnings release.

A percentage of your base award will vest on December 31, 2019 and will be paid
out by March 15, 2021. Fifty percent of your vested Award will be paid out in
cash, and the Company intends to pay out the remaining 50% in shares of the
Company’s common stock.

As described in the Terms and Conditions, the payout you ultimately receive from
this Award depends on [the Company’s] [the                  Segment’s] compound
annual growth rate of Earnings Before Interest and Taxes (“EBIT CAGR”),
according to the schedule below.

 

EBIT CAGR
%

  

EBIT CAGR
Vesting %

2%

   75%

4%

   100%

6%

   125%

8%

   150%

10%

   175%

12%

   200%

You are not required to accept the Award. By signing below, you confirm that you
understand and agree that this Award of Performance Stock Units is granted in
exchange for you agreeing to the Terms and Conditions and the Plan, that the
Terms and Conditions are included in this Agreement by reference, and that you
are not otherwise entitled to the Award. A summary of the Plan and the Company’s
most recent Annual Report to Shareholders are available upon request to the
Corporate Human Resources Department.

Accepted and Agreed:

 

 

     Date:                                     

 

This award letter and the enclosed materials are part of a prospectus covering
securities that have been registered

under the Securities Act of 1933. Neither the Securities and Exchange Commission
nor any state securities

commission has approved or disapproved these securities or determined if this
prospectus is truthful or complete.



--------------------------------------------------------------------------------

TERMS AND CONDITIONS - INTERIM PERFORMANCE STOCK UNIT AWARD

2018-2019

 

1. Performance Period. Your payout under this Performance Stock Unit Award (the
“Award”) will depend on (i) the base award shown on your Award Agreement and
(ii) the Company’s, or applicable Segment’s, performance during the three-year
period beginning January 1, 2018 and ending December 31, 2019 (the “Performance
Period”).

 

2. Performance Objective. The payout under this Award is based upon the
Company’s, or applicable Segment’s, compound annual growth rate of Earnings
Before Interest and Taxes (“EBIT CAGR”). EBIT CAGR during the Performance Period
will be the compound annual growth rate of the total earnings before income and
taxes (“EBIT”) for the Company, or applicable Segment(s), during the second
fiscal year of the Performance Period compared to the Base Year EBIT. “Base Year
EBIT” is the total EBIT of the Company, or applicable Segment, during the fiscal
year immediately preceding the Performance Period.

The calculation of EBIT CAGR will include results from businesses acquired
during the Performance Period. EBIT CAGR will exclude results for any businesses
divested during the Performance Period, and the divested businesses’ EBIT will
also be deducted from Base Year EBIT. EBIT CAGR will exclude (i) results from
non-operating branches, (ii) certain currency and hedging-related gains and
losses, (iii) gains and losses from asset disposals, (iv) items that are outside
the scope of the Company’s core, on-going business activities, and (v) with
respect to Segments, all amounts relating to corporate allocations. EBIT CAGR
will be adjusted to eliminate gain, loss or expense, as determined in accordance
with standards established under Generally Accepted Accounting Principles,
(i) from non-cash impairments; (ii) related to loss contingencies identified in
footnotes to the financial statements in the Company’s 10-K relating to the
fiscal year immediately preceding the Performance Period; (iii) related to the
disposal of a segment of a business; or (iv) related to a change in accounting
principle.

Your Award will vest according to the following EBIT CAGR schedule. Payouts will
be interpolated for results falling between the levels shown.

 

EBIT

CAGR

%

  

EBIT
CAGR

Vesting%

<2%

   0%

2%

   75%

4%

   100%

6%

   125%

8%

   150%

10%

   175%

12%

   200%

>12%

   200%

If, during the Performance Period, your responsibilities shift due to a transfer
or a corporate restructuring (a “Reassignment”), your Award will be reallocated
as follows:

 

2



--------------------------------------------------------------------------------

(i) You will have EBIT CAGR results calculated for any full calendar year(s)
during the Performance Period completed prior to the Reassignment based upon the
Company, or applicable Segment(s), identified in your original Award Agreement.

(ii) You will have EBIT CAGR results calculated for the calendar year in which
the Reassignment occurs, and any subsequent calendar year(s) during the
Performance Period, based upon the Company, or applicable Segment(s), according
to your responsibilities following the Reassignment.

(iii)The vesting percentage for the EBIT CAGR portion of your Award will be the
weighted average of the results calculated under paragraphs (i) and (ii).

 

3. Vesting of Award and Form of Payout. With the exception of early vesting for
circumstances described in Sections 4 and 5, this Award will vest on
December 31, 2019 (the “Vesting Date”). Fifty percent (50%) of your vested Award
will be paid out in cash (the “Cash Portion”), and the Company intends to pay
out the remaining fifty percent (50%) in shares of the Company’s common stock
(the “Stock Portion”), although the Company reserves the right, subject to
approval by the Committee (as defined below), to pay up to one hundred percent
(100%) of the vested Award in cash. Your vested Award will be paid out as soon
as reasonably practicable following the end of the Performance Period but in no
event later than March 15, 2020 (the “Payout Date”). On the Payout Date, the
Company will issue to you (i) one share of the Company’s common stock for each
vested Performance Stock Unit comprising the Stock Portion of your Award,
subject to reduction for tax withholding, and (ii) a check with a gross value
equal to the closing market price of the Company’s common stock on the last
business day of the Performance Period (or the date of the Change of Control if
Section 5 applies) times the number of vested Performance Stock Units comprising
the Cash Portion of your Award, subject to reduction for tax withholding as
described in Section 8.

 

4. Termination of Employment.

 

  a. Except as provided in Section 4(b) and Section 5, if your employment is
terminated for any reason before the Vesting Date, your right to this Award will
terminate immediately upon such termination of employment. Termination of
employment and similar terms when used in this Award refer to a termination
employment that constitutes a separation from service within the meaning of
Section 409A of the Internal Revenue Code.

 

  b. If your termination of employment during the Performance Period is due to
Retirement (as defined below), death, or Disability (as defined below), your
Award will vest at the end of the Performance Period and will be prorated for
the number of days during the Performance Period prior to your termination.

“Retirement” means you voluntarily quit (i) on or after age 65, or (ii) on or
after age 55 if you have at least 20 years of service with the Company or any
company or division acquired by the Company.

“Disability” means the inability to substantially perform your duties and
responsibilities by reason of any accident or illness that can be expected to
result in death or to last for a continuous period of not less than one year;
provided, however, the Award shall continue to vest for 18 months after
Disability begins.

 

  c. The employment relationship will be treated as continuing intact while you
are on military, sick

 

3



--------------------------------------------------------------------------------

  leave or other bona fide leave of absence if (i) the Company does not
terminate the employment relationship or (ii) your right to re-employment is
guaranteed by statute or by contract.

 

5. Change in Control. If, during the Performance Period, a Change in Control of
the Company (as defined in the Flexible Stock Plan, the “Plan”) occurs and your
employment is terminated either (i) by the Company (for reasons other than
Disability or Cause, as defined below) or (ii) by you for Good Reason, then the
Company (or its successor) will issue to you 200% of your Base Award, within
thirty (30) days following your termination of employment (subject to delay
until the first day of the first month that is more than six months following
your separation from service to the extent required in Section 16.7 of the Plan,
if you are a specified employee within the meaning of Section 409A of the
Internal Revenue Code).

 

  a. Termination by Company for Cause. Termination for “Cause” under this
Agreement shall be limited to the following:

 

  i. Your conviction of any crime involving money or other property of the
Company or any of its affiliates (including entering any plea bargain admitting
criminal guilt), or a conviction of any other crime (whether or not involving
the Company or any of its affiliates) that constitutes a felony in the
jurisdiction involved; or

 

  ii. Your willful act or omission involving fraud, misappropriation, or
dishonesty that (i) causes material injury to the Company or (ii) results in a
material personal enrichment to you at the expense of the Company; or

 

  iii. Your continued, repeated, willful failure to substantially perform your
duties; provided, however, that no discharge shall be deemed for Cause under
this subsection (a) unless you first receive written notice from the Company
advising you of specific acts or omissions alleged to constitute a failure to
perform your duties, and such failure continues after you have had a reasonable
opportunity to correct the acts or omissions so complained of.

A termination shall not be deemed for Cause if, for example, the termination
results from the Company’s determination that your position is redundant or
unnecessary or that your performance is unsatisfactory.

 

  b. Termination by Employee for Good Reason. You may terminate your employment
for “Good Reason” by giving notice of termination to the Company during the
Performance Period following (i) any action or omission by the Company described
in this Section or (ii) receipt of notice from the Company of the Company’s
intention to take any such action or engage in any such omission.

The actions or omissions which may lead to a termination of employment for Good
Reason are as follows:

 

  i. A reduction by the Company in your base salary as in effect immediately
prior to the Change in Control; or

 

  ii. A change in your reporting responsibilities, titles or offices as in
effect immediately prior to a Change in Control that results in a material
diminution within the Company of title, status, authority or responsibility; or

 

4



--------------------------------------------------------------------------------

  iii. A material reduction in your target annual incentive opportunity as in
effect immediately prior to the Change in Control, expressed as a percentage of
base salary; or

 

  iv. A requirement by the Company that you be based or perform your duties
anywhere other than at the location immediately prior to the Change in Control,
except for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or

 

  v. A material reduction in annual target value of your long-term incentive
awards as in effect immediately prior to the Change in Control (with the value
determined in accordance with generally accepted accounting standards); or

 

  vi. A failure by the Company to obtain the assumption agreement to perform
this Agreement by any successor as contemplated by Section 13 of this Agreement;
or

 

  vii. Any purported termination of your employment for Disability or for Cause
that is not carried out pursuant to a notice of termination which satisfies the
requirements of Section 5(c); and for purposes of this Agreement, no such
purported termination shall be effective.

 

  c. Notice of Termination. Any purported termination by the Company of your
employment shall be communicated by notice of termination to the other party. A
notice of termination shall set forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination of employment under the
Section so indicated.

 

  d. Date of Termination. The date your employment is terminated under Section 5
of this Agreement is called the “Date of Termination.” In cases of Disability,
the Date of Termination shall be 30 days after notice of termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such 30-day period). If your employment is terminated
for Cause, the Date of Termination shall be the date specified in the notice of
termination. If your employment is terminated for Good Reason, the Date of
Termination shall be the date set out in the notice of termination.

Any dispute by a party hereto regarding a notice of termination delivered to
such party must be conveyed to the other party within 30 days after the notice
of termination is given. If the particulars of the dispute are not conveyed
within the 30-day period, then the disputing party’s claims regarding the
termination shall be forever deemed waived.

 

6. Transferability. The Performance Stock Units may not be transferred,
assigned, pledged or otherwise encumbered until the underlying shares have been
issued or settled in cash.

 

7. No Rights as Shareholder. You will not have the rights of a shareholder with
respect to the Stock Portion of the Performance Stock Units until the underlying
shares have been issued. You will not have the right to vote the shares or
receive any dividends that may be paid on the underlying shares prior to
issuance.

 

5



--------------------------------------------------------------------------------

8. Withholding. You will recognize taxable income equal to the fair market value
of the shares underlying the Stock Portion of the Award plus the dollar value of
the Cash Portion of the Award on the Payout Date. This amount is subject to
ordinary income tax and payroll tax. The Company will withhold (at the Company’s
required withholding rate) any amount required to satisfy applicable tax laws
(i) in cash from the Cash Portion of the payout and (ii) in shares from the
Stock Portion of the payout.

The income and tax withholding generated by your payout will be reported on your
W-2. If your personal income tax rate is higher than the Company’s required
withholding rate, you will owe additional tax on the issuance. After payment of
the ordinary income tax, the shares you receive for the Stock Portion of your
payout will have a tax basis equal to the closing price of L&P stock on the
Payout Date.

 

9. Restrictive Covenants. Due to your leadership role in the Company, you are in
a position of trust and confidence and have access to and knowledge of valuable
confidential information of the Company, including business processes,
techniques, plans, and strategies across the Company, trade secrets, sensitive
financial and legal information, terms and arrangements with business partners,
customers, and suppliers, trade secrets, and other confidential information that
if known outside the Company would cause irreparable harm to the Company.

For two years after the Payout Date of this Award, you will not directly or
indirectly (i) engage in any Competitive Activity, (ii) solicit orders from or
seek or propose to do business with any customer or supplier of the Company or
its subsidiaries or affiliates (collectively, the “Companies”) relating to any
Competitive Activity, or (iii) influence or attempt to influence any employee,
representative or advisor of the Companies to terminate his or her employment or
relationship with the Companies. “Competitive Activity” means any manufacture,
sale, distribution, engineering, design, promotion or other activity that
competes with any business of the Companies in which you were involved as an
employee, consultant or agent. You agree the covenants in this Section are
reasonable in time and scope and justified based on your position and receipt of
the Award. In the event you violate the terms of this Section, the two-year term
of the restrictive covenants shall be automatically extended by the period you
were violating any term of this Section.

If you violate the preceding paragraph, then you will pay to the Company any
Award Gain you realized from this Award. “Award Gain” for the Cash Portion of
your Award is equal to (i) the cash paid to you on the Payout Date of this Award
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution. “Award Gain” for the Stock Portion of your
Award is equal to (i) the number of shares distributed to you on the Payout Date
of this Award times the fair market value of L&P stock on the Payout Date
(including the tax withholding), minus (ii) any non-refundable taxes paid by you
as a result of the distribution. In addition, the Company shall be entitled to
seek a temporary or permanent injunction or other equitable relief against you
for any breach or threatened breach of this Section from any court of competent
jurisdiction, without the necessity of showing any actual damages or showing
money damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. Such equitable relief shall be in addition
to, not in lieu of, any legal remedies, monetary damages, or other available
forms of relief.

 

6



--------------------------------------------------------------------------------

If any restriction in this Section is deemed unenforceable, then you and the
Company contemplate that the appropriate court will reduce the scope or other
provisions and enforce the restrictions set out in this section in their reduced
form. The covenants in this Section are in addition to any similar covenants
under any other agreement between the Company and you.

 

10. Repayment of Awards. If, within 24 months after an Award is paid, the
Company is required to restate previously reported financial results, the
Committee will require all Award recipients to repay any amounts paid in excess
of the amounts that would have been paid based on the restated financial
results. The Committee will issue a written Notice of Repayment documenting the
corrected Award calculation and the amount and terms of repayment.

In addition, the Committee may require repayment of the entire Award from any
Award recipients determined, in its discretion, to be personally responsible for
gross misconduct or fraud that caused the need for the restatement.

The Award recipient must repay the amount specified in the Notice of Repayment.
The Committee may, in its discretion, reduce a current year Award payout as
necessary to recoup any amounts outstanding under a previously issued Notice of
Repayment.

 

11. Award Not Benefit Eligible. This Award will be considered special incentive
compensation and will not be included as earnings, wages, salary or compensation
in any pension, retirement, welfare, life insurance or other employee benefit
plan or arrangement of the Company.

 

12. Plan Controls; Committee. This Award is subject to all terms, provisions and
definitions of the Plan, which is incorporated by reference. In the event of any
conflict, the Plan will control over this Award. Upon request, a copy of the
Plan will be furnished to you. The Plan is administered by a committee of
non-employee directors or their designees (the “Committee”). The Committee’s
decisions and interpretations with regard to this Award will be binding and
conclusive.

 

13. Assignment. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Award in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Award. As used in
this Award, “Company” means (i) Leggett & Platt, Incorporated, its subsidiaries
and affiliates, and (ii) any successor to its business and/or assets which
executes and delivers the agreement provided for in this Section or which
otherwise becomes bound by all the terms and provisions of this Award by
operation of law.

 

14. Section 409A. The Company believes this Award constitutes a short-term
deferral within the meaning of Section 409A of the Internal Revenue Code and the
regulations thereunder. Notwithstanding anything contained in the these terms
and conditions, it is intended that the Award will at all times meet the
requirements of Section 409A and any regulations or other guidance issued
thereunder, and that the provisions of the Award will be interpreted to meet
such requirements.

To the extent permitted by Section 409A, the Committee retains the right to
delay a distribution of this Award if the distribution would violate securities
laws or otherwise result in material harm to the Company.

 

15.

Data Privacy. You acknowledge and agree that the Company may collect and use
your personal information to implement and administer the Award. This personal
information may include,

 

7



--------------------------------------------------------------------------------

  without limitation, your: employee identification number; first and last
names; home and other physical address; email addresses; telephone and fax
numbers; organization name, job title, and department name; reporting hierarchy;
work history; performance ratings; and payroll information. You further
acknowledge and agree that the Company may disclose such information to
non-agent third parties assisting the Company in administering Award.

Additional information concerning the Company’s collection and use of your
personal information is available in the Privacy Policy located on the Company’s
intranet site.    

 

16. Other. In the absence of any specific agreement to the contrary, the grant
of this Award to you will not affect any right of the Company or its
subsidiaries to terminate your employment or your right to resign from
employment.

This Award is intended to comply with the requirements of Section 162(m) of the
Internal Revenue Code for performance-based compensation.

This Award is entered into and accepted in Carthage, Missouri. The Award will be
governed by Missouri law, excluding any conflicts or choice of law provision
that might otherwise refer construction or interpretation of the Award to the
substantive law of another jurisdiction.

Any action or proceeding arising from or related to this Award is subject to the
exclusive venue and subject matter jurisdiction of the Circuit Court for Jasper
County, Missouri or the United States District Court for the Western District of
Missouri, and the parties agree to submit to the jurisdiction of such Courts.
The parties also waive the defense of an inconvenient forum and agree not to
seek any change of venue from such Courts.

 

8